DETAILED ACTION
Response to Amendment
The amendment filed August 12, 2022 is considered herein.
Claims 29, 32-36 and 41-52 have been amended.
Claims 1-28 have been cancelled previously.
Claims 29-56 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 now requires the “electromagnetic (EM) energy converter” to have both “an internal layer comprising a transparent matrix” and a plurality of cells “disposed in parallel” at least partially within the internal layer”. While these features are all seemingly disclosed, the specification as filed does not make clear how the cells can be “at least partially within” the transparent matrix or internal layer nor how cells inside a transparent matrix would be in parallel as shown in figures 14 and 15 (the applicant’s cited support for the language of “in parallel”). 
Regarding cells “at least partially within the internal layer”, the applicant only discusses the “internal layer” in paragraph [0045]. The applicant cites paragraph [0045] as detailing the “internal layer” which is taught to be “disposed on an interior facing surface of one or more of end faces 22 and side faces 24” and for the internal layer to be disposed along a surface of a housing 16. Moreover, while paragraph [0043] teaches the cells to be disposed “at least partially within the housing”, there is no discussion of the housing in the claim or how the cells to be placed “at least partially within the internal layer” is achieved without a housing.
Regarding the cell’s installation within the internal layer in parallel, the applicant cites figures 14 and 15 as support stating paragraph [0055] teaches a generally adjustable energy converter wherein “the output” of the converter is “a function of the relative positions of an array of disks interspersed within cells 18 (disposed in parallel)”. While figures 14 and 15 show a vertical stacking configuration of cells with major parallel sides, this is not delimited in the claim. This citation is unclear in that it could teach the disks and cells are disposed in a physical parallel orientation to each other, parallel orientation relative to the disks or the cells are in parallel electrically. Since there is no disclosure in which to interpret the limitation “in parallel” and its use relative to the cells or internal layer, there is no support for the term “in parallel” in regard to the cells within a transparent matrix as claimed. Furthermore, there is no discussion in this embodiment of a housing which is where the internal layer is taught to be located in the previous citation or any other internal layer or disks which are to be parallel to the cells. For at least these reasons, neither the disclosure, nor the figures, provide any clarity or teaching of the cells being “disposed in parallel at least partially within the internal layer”. 
Claims 30-56 are rejected as being dependent on rejected base claim 29.
Claim 32 requires optics or wave guides “attached to or disposed at least partially within the internal layer”. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not discuss any optics nor the presence of these features disposed within the internal layer either partially or completely.
Claim 34 requires a power converter system “attached to or disposed at least partially within the internal layer”. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not discuss any power converter system nor the presence of this feature disposed within the internal layer either partially or completely.
Claim 35 requires a communication system “attached to or disposed at least partially within the internal layer”. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not discuss any communication system nor the presence of this feature disposed within the internal layer either partially or completely.
Claim 41 requires the internal layer to be “at least partially coated with one or more layers of material”. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not discuss any type of coating relating to the internal layer.
The materials of claim 42 are supported in the specification to be part of the internal layer, but are not supported to be present within a coating or with a coating.
Claim 43 requires the internal layer to be made of a particular set of material. The only discussion of the internal layer is that of paragraph [0045] within the specification which only discloses polymers, acrylic resin, polycarbonate or polymethyl methacrylate, not including the epoxy, silicone, hybrids thereof, amorphous polyamide resin, fluorocarbon, glass, plastic or rubber of the claim. For this reason, there is no support for an internal layer of the claimed materials.
Claim 44 requires the internal layer to comprise roll-to-roll fabrication materials. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not address any fabrication technique or roll-to-roll materials. For this reason, there is no support for roll-to-roll fabrication materials.
Claim 45 requires the internal layer to comprise curable polymers. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not address curable polymer use. For this reason, there is no support for a curable polymer material internal layer.
Claim 48 requires the internal layer to comprise a domed portion to operate as a lens. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not address any domed shaping, nor does the passage related to the domed device (paragraph [0044]) discuss any internal layers. For this reason, there is no support for the premise the internal layer comprises a domed portion operating as a lens.
Claim 49 requires the internal layer to comprise a dish portion for collection of EM energy. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not address any dish shaping (paragraph [0053]), nor does the passage related to the dish device discuss any internal layers. For this reason, there is no support for the premise the internal layer comprises a dish portion.
Claim 51 requires the internal layer to comprise a non-solid material. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not address the use of a non-solid material therein. Moreover, the specification only references non-solid materials for use in the generators in general, not the internal layer itself. For this reason, there is no support for a non-solid internal layer.
Claim 52 requires the internal layer to comprise be physically adjustable. The only discussion of the internal layer is that of paragraph [0045] within the specification which does not address any physical manipulation or adjustment of the layer itself. For this reason, there is no support for a physically adjustable internal layer, nor the metes and bounds of what would be required for this functionality.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29-32, 37-44, 50, 52 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE (US PG PUB 2012/0240982), in view of FARRELLY et al (US PG PUB 2012/0080078). DECLERCK et al (US PG PUB 2015/0144191) is cited as evidence herein.
Regarding claim 29, CORNEILLE teaches an electromagnetic (EM) energy converter system (figures 2, 3 or 5, showing a solar module 200/300 therein) for converting electromagnetic (EM) energy ([0002] and [0014], wherein solar energy is included within the electromagnetic spectrum) to electricity (solar cell operation described in [0002] transforming light into electricity), the electromagnetic (EM) energy converter system comprising: 
a first electromagnetic (EM) energy converter (200/300, “solar module”) having 
an internal layer (CORNEILLE teaches this layer in two different interpretations.  In a first interpretation, layer 206/306/520, “pottant material” of CORNEILLE read on the internal layer as discussed in paragraphs [0015], [0018] and [0020], as this layer is internal to the device. In a second interpretation, layer 202/302/518, “transparent flexible front sheet” of CORNEILLE is interpreted as the internal layer as it comprises surfaces internal to the device.) comprising a transparent matrix (The term “matrix” is interpreted as a material capable of forming a surrounding structure or medium, in accordance with its generally accepted meaning. Moreover, paragraph [0045] of the specification as filed discloses the matrix is preferably transparent. Please note, the claim does not require another material within the matrix, just a matrix. In the first interpretation, the “pottant material” of CORNEILLE comprises materials such as PVB, EVA and thermoplastic polymers (paragraphs [0015], [0018] and [0020]), well established in the art to be both transparent and known to be capable of providing a matrix or polymer arrangement which is capable of receiving materials, as evidenced by paragraph [0048] of DECLERCK et al. Moreover, the “transparent flexible front sheet” of CORNEILLE is detailed to comprise polycarbonate in claim 16, well established in the art to be both transparent and known to be capable of providing a matrix or polymer arrangement which is capable of receiving materials, as evidenced by paragraph [0048] of DECLERCK et al.);
a plurality of electromagnetic (EM) energy converting cells (212/312/524, “interconnected photovoltaic cells” of CORNEILLE) disposed at least partially within the internal layer (Within the 1st interpretation as outlined above, the cells 212/312/524 are shown in figures 2, 3 and 5 to be within the internal layer 206/306/520.  Within the 2nd interpretation of the internal layer, the cells 212/312/524 are shown to be within the outline or curvature of, or to be wrapped around behind [0018] the front layer 202/302/518, as shown in figures 2, 3 and 5, all reading on the claim), the plurality of electromagnetic (EM) energy converting cells configured to convert the electromagnetic (EM) energy to electricity ([0002], [0014]); 
wherein the internal layer is configured to direct or manipulate electromagnetic (EM) energy (hr of figures 2, 3 and 5) toward the plurality of electromagnetic (EM) energy converting cells (212/312/524) (herein the internal layer of “pottant material” 206/306/520 or “front transparent layer” 202/302/518 of CORNEILLE would necessarily allow for the light to be directed to the cells to allow for power generation from the light impinging through the two top layers of the cell.  Moreover, paragraph [0017] teaches the light impacts the cells 212/312/524 via layer 202/302/518, necessarily requiring the light to proceed or be directed through the front transparent layer 202/302/518 and “pottant layer” 206/306/520 of CORNEILLE to reach the cells 212/312/524.).
While CORNEILLE teaches the presence of “a plurality of interconnected photovoltaic cells” (“plurality of EM energy converting cells”, in the abstract), CORNEILLE is silent to the cells being “disposed in parallel” within the internal layer.
FARRELLY et al teaches a module (100, just as in the system of the instant application) comprising a plurality of interconnected solar cells (“PV cell layer” 200 of the abstract of FARRELLY et al, as in the “plurality of EM energy converting cells” of the instant invention), as shown in figures 1 and 3 and taught in paragraphs [0022] and [0025], just as in CORNEILLE.  FARRELLY et al teaches the use of interconnection of the cells into strings (strings are comprised of series connection between each cell, paragraphs [0025] and [0026]) wherein the series strings are connected in parallel (paragraph [0027]) to allow for “the optimization of power production in the PV module”).
At the time of invention, it would have been obvious to one of ordinary skill in the art to connect the EM converting cells, of CORNEILLE, in parallel attachment, as in FARRELLY et al, so as to allow for optimization of power production within the PV module. The attachment of the cells in electrical parallel reads on the claimed “electromagnetic (EM) energy converting cells disposed in parallel” of the instant claim, fulfilling the claim as written. While the scope of in parallel could include orientation (such as that of figures 14 and 15 of the instant application) or electrical parallel arrangement (such as that of instant claim 39), the use of electrical connections in parallel is interpreted herein to read on the claimed phrasing.
Regarding claim 30, while CORNEILLE teaches the presence of “a plurality of interconnected photovoltaic cells” (“plurality of EM energy converting cells” of instant claim 29, in the abstract) within “an internal layer” (“pottant material” 206/306/520, 1st interpretation of the internal layer in the rejection of claim 29), CORNEILLE is silent to the energy converter system comprising a second EM energy converter being operably coupled to the first EM energy converter via an optical waveguide.
FARRELLY et al teaches a plurality of solar cells (“PV cell layer” 200 of the abstract of FARRELLY et al, as in the “plurality of EM energy converting cells” of the instant invention) surrounded by encapsulant (“first upper encapsulant layer” 20 and “first lower encapsulant layer” 9 of FARRELLY et al, as in the “internal layer” of the instant invention), as shown in figures 1 and 3 and taught in paragraph [0022], just as in CORNEILLE.  FARRELLY et al further teaches the PV cell layer comprise a plurality of connected strings (paragraphs [0025] and [0027]) to help prevent strain on the cells and reduce resistive losses (paragraph [0025]).  Each of the plurality of strings of FARRELLY (with its accompanying pottant or encapsulant of CORNEILLE and FARRELLY et al respectively as “the internal layer” surrounding each string or “plurality of EM energy converting cells”) is interpreted to read on an “electromagnetic (EM) energy converter”, wherein FARRELLY et al would comprise a plurality of converters (each of the strings being a converter, such as the first and second electromagnetic EM energy converters of the instant claim).  The plurality of strings of the PV cell layer (200, paragraph [0025], multiple “electromagnetic (EM) converter” of the instant claim) share a common front sheet (21, paragraph [0019]) which allows light transmission to the cells (paragraph [0019]).  The common front sheet (21) of FARRELLY et al is interpreted to read on the “optical waveguide” of the instant claim, as it allows for light transmission (or guidance of light) to and between the plurality of strings (plurality of converters of the instant claim) optically coupling the converters.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a solar module comprising multiple converters (“strings” of FARRELLY et al), within the plurality of interconnected EM converting cells of CORNEILLE, so as to allow for reduced losses and prevention of strain between the cells.  The use of multiple converters (a plurality of EM converting cells with an accompanying internal layer) under a shared transparent layer (waveguide) renders the instant claim obvious.
Regarding claim 31, CORNEILLE shows a housing (the layers of CORNEILLE 204/202/210 cooperating to form a housing of the instant claim) in figure 2, for example.  Paragraph [0043] of the specification as filed details the use of a housing as an enclosure case.  The specification discloses the internal layer to be present on a surface of the housing to direct or manipulate the light (paragraph [0045]). Layers 204/202/210 of CORNEILLE, as shown in figure 2, enclose the internal layer 206 and the cells 212, providing a protective surround or housing for the system inside, as further discussed in paragraphs [0004] and [0005]. 
Regarding claim 32, CORNEILLE teaches a transparent layer (“flexible and transparent front layer”, 202) to enable light transmission to the cells (“photovoltaic cells”, 212) as shown in figure 2 and discussed in paragraph [0014].  This layer behaves as the optical wave guide of claim 32, providing a pathway or guide for the light within the converter system.  The layer (202, interpreted as the optical waveguide of claim 32) is shown to be attached to or in direct contact with the internal layer (206/306/520 of the 1st interpretation of internal layer) in figure 2. 
Regarding claim 37, CORNEILLE teaches a rigid base layer (204) beneath the electromagnetic energy converting cells (212) in paragraphs [0014], claims 8 and 9 and shown in figure 2.  The rigid back layer (202) provides support for the cells (212) and reads on a substrate of the instant claim (substrate is interpreted as a layer present in the stack and is not discussed in the specification to provide a differing definition or meaning).
Regarding claim 38, CORNEILLE teaches the use of solar arrays (converters or systems of the instant claim) in arrays or in building structures in paragraph [0002].  This citation makes clear modules are not utilized where they are fabricated but require inherent transportation to their location use, rendering modules such as CORNEILLE capable of being transported.  Moreover, modules are necessarily able to be moved for allocation of the modules in the direction of the solar energy to allow for their inherent functionality, further rending modules capable of being transportable, fulfilling the claim as written.  
Regarding claims 39 and 40, while CORNEILLE teaches the presence of “a plurality of interconnected photovoltaic cells” (“plurality of EM energy converting cells”, in the abstract) and the use of “in parallel” cells, CORNEILLE is silent as to series or parallel electrical coupling.
FARRELLY et al teaches a module (100, just as in the system of the instant application) comprising a plurality of interconnected solar cells (“PV cell layer” 200 of the abstract of FARRELLY et al, as in the “plurality of EM energy converting cells” of the instant invention), as shown in figures 1 and 3 and taught in paragraphs [0022] and [0025], just as in CORNEILLE.  FARRELLY et al teaches the use of interconnection of the cells into strings (strings are comprised of series connection between each cell, paragraphs [0025] and [0026]) wherein the series strings are connected in parallel (paragraph [0027]) to allow for “the optimization of power production in the PV module”).
At the time of invention, it would have been obvious to one of ordinary skill in the art to connect the EM converting cells, of CORNEILLE, in series and parallel attachment, as in FARRELLY et al, so as to allow for optimization of power production within the PV module.
Regarding claim 41, CORNEILLE further teaches external surfaces of the internal layer (either the “pottant layer” 206/306/520 or “transparent flexible front layer”, “flexible transparent front layer”, 202/302/518 from either interpretation as detailed in the rejection of claim 29) are at least partially coated with one or more layers of material with the addition of the anti-reflective coating (paragraph [0017]) as the claimed material (wherein the coating does not require adjacency between the internal layer and the coating).
Regarding claim 42, CORNEILLE teaches the anti-reflective layer (paragraph [0017]), and in turn its material, to provide increased transmission due to reduced light reflection as discussed in paragraph [0017].  For this reason, the coating is interpreted to be made of a transmissive material.
Regarding claim 43, CORNEILLE teaches the internal layer (wherein the “pottant layer” 206/306/520 is the internal layer as in the 1st interpretation of claim 29) to be plastic (thermoplastic in paragraphs [0015], [0018] and [0020]).  Moreover, CORNEILLE teaches the use of nylon (a known plastic) as the internal layer (wherein the “transparent flexible front layer” 202/302/518 is the internal layer as in the 2nd interpretation of claim 29) in claim 16.  
Regarding claim 44, CORNEILLE teaches the internal layer to be made of plastic (wherein the “pottant layer” 206/306/520 is the internal layer as in the 1st interpretation of claim 29 teaches the use of thermoplastic in paragraphs [0015], [0018] and [0020]) and nylon (wherein the “transparent flexible front layer” 202/302/518 is the internal layer as in the 2nd interpretation of claim 29, claim 16 of CORNEILLE), just as it detailed to be of use for the transparent insulating material in claim 43 of the instant application.  In this claim, the applicant utilizes a manufacturing method or process to define the internal layer.  The determination of patentability is based on the product, and not the method of forming the product (herein the use of roll-to-roll fabrication materials).  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP § 2113.  See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).  For the reason, the use of the same material is interpreted to render the same structure, fulfilling the instant claim.
Regarding claim 50, CORNEILLE teaches the internal layer (“pottant layers 206/306/520, as in the 1st interpretation of claim 29 discussed above) to be made of thermoplastic resin materials in paragraph [0015], clearly solid materials.  Moreover, CORNEILLE teaches the internal layer (“front layer” 202/302/518, as in the 2nd interpretation in the rejection of claim 29 above) to be made of barrier films in paragraph [0014], which are necessarily solid materials.
Regarding claim 52, CORNEILLE teaches the internal layer (“front layer”, 202/302/518 of CORNELLIE, as in the 2nd interpretation of claim 29) to be flexible in paragraphs [0012] and [0014].  Flexibility allows for physical adjustment.  For this reason, the flexibility of the internal layer is physically adjustable and capable of being physically adjusted.
Regarding claim 54, CORNEILLE teaches further coating an external surface of the module (above the cells as shown in figures 2, 3 and 5) with one or more layers of material as an anti-reflective coating (paragraph [0017]) to provide increased transmission due to reduced light reflection as discussed in paragraph [0017].  For this reason, the coating is interpreted to be made of a transmissive material.  To be clear, while the claim details the coating of “the plurality of electromagnetic (EM) energy converting cells” to have the coating, the coating as claimed does not require adjacency or direct contact with the cells, causing an external coating to read on the claimed cell coating as it covers or is above the cells.
Regarding claim 55, the term “physically adjustable” is utilized in the specification to describe the movement of cells relative to an arrangement of disks present between the cells, to allow for revealing or covering cells to or from the sun, in an embodiment with a lens.  This embodiment does not include components of either claim 29 or the instant claim.  For this reason, the term “physically adjustable” is given the generic meaning of allowing for the cells to be moved or adjusted in space.  Photovoltaic modules such as that of CORNEILLE are to be installed on buildings or otherwise arranged relative to sunlight, as addressed in paragraph [0002].  Since the module of CORNEILLE is to be installed or oriented relative to the solar energy, it is capable of being physically moved or adjusted for installation, fulfilling the claim as the cells (within the module) would be bodily or physically moved for adjustment or installation.
Regarding claim 56, CORNEILLE teaches the use of interconnected EM energy converting cells (paragraph [0014], but fails to address the cells to comprise “an array of poles”.  To be clear, the closest reference to the claim language is seemingly “a matrix of electric poles” for use to conduct the converted EM energy in paragraph [0050] of the specification.
FARRELLY et al teaches a module (100, just as in the system of the instant application) comprising a plurality of interconnected solar cells (“PV cell layer” 200 of the abstract of FARRELLY et al, as in the “plurality of EM energy converting cells” of the instant invention), as shown in figures 1 and 3 and taught in paragraphs [0022] and [0025], just as in CORNEILLE.  FARRELLY et al expressly teaches the use of interconnects (10) to provide electrical connection between the cells (paragraph [0025], claim 8 of FARRELLY et al) within the module.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the interconnects of FARRELLY et al, to provide the interconnection detailed in CORNEILLE, so as to provide the structure for conduction of the converted EM energy.  Since the interconnection of modified CORNEILLE provides the same functionality as the poles, as disclosed in the instant specification, the interconnections of modified CORNEILLE read on the poles of the instant application, rendering the claim obvious.
Claims 33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of FARRELLY et al, in further view of OSAMURA et al (US PG PUB 2014/0130851). DECLERCK et al is previously cited as evidence.
Regarding claim 33, modified CORNEILLE is silent to the use of “a heat dissipation system”.  
OSAMURA et al teaches a photovoltaic module (91) comprising a plurality of electromagnetic (EM) converting cells (54), just as in modified "CORNEILLE, as shown in figure 10.  OSAMURA et al teaches the use of heat dissipating system (55/56/61/64/65, wherein the layers therein function to provide a method by which heat is to reach dissipation layer 64/65, paragraphs [0180], [0184]-[0187], cooperating to form a system for heat removal) extending the useful life of the module by preventing deterioration which can be caused by heat (paragraph [0179]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a heat dissipation system, as in OSAMURA et al, with the EM energy converting cells of CORNEILLE, as shown in OSAMURA et al, so as to prevent deterioration which can be caused by heat by removing it from the system.  
Regarding claim 35, while CORNEILLE generates electricity, modified CORNEILLE is silent to the use of “an electronic device attached to or disposed at least partially within the internal layer, the electronic device configured to use or manipulate electricity”.  
OSAMURA et al teaches a photovoltaic module (91) comprising a plurality of electromagnetic (EM) converting cells (54) within an internal layer (55, taught to be filler made of EVA in paragraphs [0165]-[0166], like CORNEILLE), just as in modified CORNEILLE, as shown in figures 6 and 10.  OSUMURA et al teaches the use of an electronic device (wherein wiring 57 and the junction box 58 are interpreted as an electronic device as they allow for removal of the electricity created within the cells for use via the external wiring) attached to the internal layer (55) via layer (56).  The claim as written allows for intervening layers be present in the device while fulfilling the claimed attachment.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the electronic device of OSAMURA et al, within the device of modified CORNEILLE, so as to allow for removal of the generated electricity from the cells for use externally from the device.
Regarding claim 36, while CORNEILLE generates electricity, modified CORNEILLE is silent to the use of “a communication system attached to or disposed at least partially within the internal layer.  
OSAMURA et al teaches a photovoltaic module (91) comprising a plurality of electromagnetic (EM) converting cells (54) within an internal layer (55, taught to be filler made of EVA in paragraphs [0165]-[0166], like CORNEILLE), just as in CORNEILLE, as shown in figures 6 and 10.  OSUMURA et al teaches the use of a communication device (wherein wiring 57 and the junction box 58 are interpreted as a communication device as they allow for removal of the electricity created within the cells and communication of said electricity for external use via the external wiring) attached to the internal layer (55) via layer (56).  The claim as written allows for intervening layers be present in the device while fulfilling the claimed attachment.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the communication device of OSAMURA et al, within the device of CORNEILLE, so as to allow for removal of the generated electricity from the cells for communication of the electricity with external uses.  To be clear, the applicant does not discuss the intended communication device or its purpose within the specification as filed.
Claims 34 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of FARRELLY et al, in further view of LE PERCHEC et al (US PG PUB 2015/0034147). DECLERCK et al is previously cited as evidence.
Regarding claim 34, while CORNEILLE teaches the use of EM energy converting cells within an internal layer (cells 212 within a pottant 206/306/520 or internal layer as in the 1st interpretation of the internal layer in claim 29), CORNEILLE is silent to the converter comprising “a power converter system attached to or disposed at least partially within the internal layer”.
LE PERCHEC et al teaches an EM converting system (1, abstract as photovoltaic module) comprising EM energy converting cells (4, photovoltaic cells) encapsulated in an internal layer (7/8/8a/8b, paragraphs [0038]-[0040], [0048], taught to comprise the desired matrix material and made of EVA, just as in CORNEILLE), as shown in figures 2 and 9, just as in the orientation and materials of modified CORNEILLE.  LE PERCHEC et al further teaches, in paragraph [0042], the use of a luminescent material within the encapsulant or internal layer which absorbs light and re-emits the light at a different wavelength (providing power conversion as detailed in the instant specification at paragraph [0047], wherein initially unusable light is specifically converted to useable light).  Paragraph [0073] teaches the use of the power converter (8, luminescent materials within the internal layer) enables increased electricity output as lost or unused wavelengths of light may be re-emitted to be converted by the cells into electricity.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the luminescent materials of LE PERCHEC et al, in the internal layer of modified CORNEILLE, as shown in LE PERCHEC et al, so as to allow for increased electricity output by enabling use of previously unused light within the module.
Regarding claim 51, while CORNEILLE teaches the use of EM energy converting cells within an internal layer (cells 212 within a pottant 206/306/520 or internal layer as in the 1st interpretation of internal layer in claim 29), CORNEILLE is silent to the internal layer to comprise a non-solid material.
LE PERCHEC et al teaches an EM converting system (1, abstract as photovoltaic module) comprising EM energy converting cells (4, photovoltaic cells) encapsulated in an internal layer (7/8/8a/8b, paragraphs [0038]-[0040], [0048], taught to be a matrix as described above and made of EVA, just as in CORNEILLE), as shown in figures 2 and 9, just as in the orientation and materials of modified CORNEILLE.  LE PERCHEC et al further teaches, in paragraph [0042], the use of a luminescent material within the encapsulant or internal layer which absorbs light and re-emits the light at a different wavelength (providing power conversion as detailed in the instant specification at paragraph [0047], wherein initially unusable light is specifically converted to useable light).  Paragraph [0073] teaches the use of the power converter (8, luminescent materials within the internal layer) enables increased electricity output as lost or unused wavelengths of light may be re-emitted to be converted by the cells into electricity.  Paragraph [0090] teaches the luminescent material can be applied via liquid solution prior to photo-stabilization.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the luminescent materials of LE PERCHEC et al, in the internal layer of modified CORNEILLE, as shown in LE PERCHEC et al, so as to allow for increased electricity output by enabling use of previously unused light within the module.  Moreover, the use of these luminescent materials in a non-solid application allows for the desired predictable, luminescent behavior.  The claim as written does not currently require the non-solid material to be present in the final product, but simply for it to comprise a non-solid.  The use of the non-solid luminescent material, prior to final stabilization, still renders the claim obvious as written.
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of FARRELLY.  DECLERCK et al was previously cited as evidence in the rejection of claim 29. LIU et al (Liu, Ji-Tao, et al. “Curing Determination of EVA for Solar Panel Application by DSC.” Curing Determination of EVA for Solar Panel Application, PerkinElmer, Inc, 2010, https://www.s4science.at/wordpress/wp-content/uploads/2018/10/EVA-Curing-for-Solar-Panels_DSC8000_APP.pdf.) is further cited as evidence herein.
Regarding claim 45, CORNEILLE teaches the use of thermoplastic resin materials as the internal layer (“pottant layers” 206/306/520, as in the 1st interpretation of claim 29 discussed above), such as EVA, in paragraphs [0015], [0018] and [0020].  The thermoplastic materials are not expressly taught in CORNEILLE to require curing.  As evidenced by LIU et al (left column, page 2), it is curing which provides the EVA materials used for encapsulation (just as in CORNEILLE) the desired functionality.  Based on this evidence, it is the position of the examiner the polymer of CORNEILLE (EVA) is a cured polymer, fulfilling the claim’s requirement for the use of a curable polymer material.  
Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of FARRELLY et al.  DECLERCK et al is previously cited as evidence and 3M (“3M Ultra Barrier Solar Film 510-F.” 3M™ Ultra Barrier Solar Film 510-F, 3M, Oct. 2016, https://multimedia.3m.com/mws/media/1285470O/3m-ultra-barrier-solar-film-510-f.pdf.) is further provided as evidence herein.
Regarding claim 46, CORNEILLE teaches the use of an Ultra Barrier Solar Film by 3M in paragraph 14 as the front transparent film (“the internal layer” under the 2nd interpretation outlined in the rejection of claim 29).  As evidenced by the 3M reference, the Ultra Barrier Solar Film from 3M comprises multiple layers (clear fluoropolymer/black tape/pressure sensitive adhesive/PET with Barrier), shown in the picture on page 2.  The application of multiple layers in a single film, as in that of the Ultra Barrier Solar Film, is interpreted to read on a composite, with comprises multiple materials in one film.
Regarding claim 47, CORNEILLE teaches the use of an Ultra Barrier Solar Film by 3M in paragraph 14 as the front transparent film (“internal layer” under the 2nd interpretation outlined in the rejection of claim 29).  As evidenced by the 3M reference, the Ultra Barrier Solar Film from 3M comprises multiple layers (clear fluoropolymer/black tape/pressure sensitive adhesive/PET with Barrier) composed of different chemical and physical properties due to their differing compositions, shown in the picture on page 2.  Moreover, with each layer the light passes through, the path of light is given the opportunity for refraction based on each layer’s characteristic refractive index allowing for modification of the electromagnetic energy relative to passage of the energy prior to entry into the system.  
Claim 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of FARRELLY et al, in further view of KWON et al (US PG PUB 2011/0061717). DECLERCK et al is previously cited as evidence.
Regarding claim 48, while CORNEILLE teaches the use of polymer materials as the internal layer (“transparent flexible front sheet” of CORNEILLE as detailed in the second interpretation of internal layer in the rejection of claim 29, composed of a polymer matrix material), modified CORNEILLE is silent to the internal layer comprising “a domed portion configured to operate as a lens”.
KWON et al teaches a solar cell device (figure 1A/C) comprising a transparent flexible front sheet made of polymer (paragraphs [0013] and [0037], “plate” 100), just as in CORNEILLE. KWON et al further teaches the use of microlenses (110) “arranged on” the plate (100) as shown in figure 1C, made of polymer materials (paragraph [0038]), are interpreted as the domed portion of the instant claim. The microlenses on the substrate (internal layer) are interpreted to read on a domed structure as shown in the figures. Moreover, the presence of the lenses (domed portion) on the plate (internal layer) is interpreted to read on an internal layer comprising a domed portion, as figure 1C shows the domed portion 110 to be part of the internal layer 100. Paragraph [0014] discloses the use of the microlenses (domed portions) allows for increased energy conversion efficiency.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a single or plurality of microlenses (domed portion) on the front side light transmission member (internal layer) of CORNEILLE, as in KWON et al, so as to increase energy conversion efficiency.
Regarding claim 49, while CORNEILLE teaches the use of polymer materials as the internal layer (“transparent flexible front sheet” of CORNEILLE as detailed in the second interpretation of internal layer in the rejection of claim 29, composed of a polymer matrix material), modified CORNEILLE is silent to the internal layer comprising “a dish portion configured to collect the electromagnetic (EM) energy”.
KWON et al teaches a solar cell device (figure 1A/C) comprising a transparent flexible front sheet made of polymer (paragraphs [0013] and [0037], “plate” 100), just as in CORNEILLE. KWON et al further teaches the use of microlenses (110) “arranged on” the plate (100) as shown in figure 1C, made of polymer materials (paragraph [0038]), are interpreted as the dish portion of the instant. The microlenses on the substrate (internal layer) are interpreted to read on a dish structure as shown in the figures claim as a satellite dish has the same hemispheric shaping, reading on a dish portion. Moreover, the presence of the lenses (dish portion) on the plate (internal layer) is interpreted to read on an internal layer comprising a dish portion, as figure 1C shows the dish portion 110 to be part of the internal layer 100. Paragraph [0014] discloses the use of the microlenses (dish portions) allows for increased energy conversion efficiency. The transparent, polymer material of KWON et al will further allow for the same energy collection as that of the instant application as the internal layers are both taught to be made of transparent, polymer materials.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a single or plurality of microlenses (dish portion) on the front side light transmission member (internal layer) of CORNEILLE, as in KWON et al, so as to increase energy conversion efficiency.
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of FARRELLY et al, in further view of HARDIN et al (US PG PUB 2013/0192656). DECLERCK et al is previously cited as evidence.
Regarding claim 53, CORNEILLE teaches the presence of EM energy converting cells (212/312/524, paragraph [0014]), but modified CORNEILLE is silent to the use of cells of different type and operating characteristics.
HARDIN et al teaches a photovoltaic cell (400a) within an encapsulant (as in an internal layer 503, taught to be EVA, just as in the internal layer of 206/306/520 of CORNEILLE) in figure 9, just as in modified CORNEILLE.  HARDIN et al teaches the use of a multijunction energy converting cell comprising sub-cells (300a/100) of different materials (II-VI based cell/Si based cell) which operate to absorb and convert different wavelengths of light for power generation, as described in paragraph [0030].   Paragraphs [0004]-[0005] detail the use of multijunction solar cells (as in HARDIN et al figure 9) to render high power conversion.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a multijunction cell, as in HARDIN et al, for the EM energy converting cells of modified CORNEILLE, so as to allow for utilization of as many wavelengths of the light as possible for high power conversion.



Response to Arguments
Applicant’s arguments with respect to claim(s) 29 and its dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
To be clear, the claim language as discussed on pages 10 and 11 wherein the claim is interpreted to require “vertically-stacked electromagnetic (EM) energy converting cells” as the cells “disposed in parallel at least partially within the internal layer” is not consistent with the scope of the claim language. In other words, the claim language is not limited to the scope of the applicant’s interpretation of the claim. The interpretation of the examiner is put forth in the above rejection and is addressed with the combination of previously cited CORNEILLE and FARRELLY et al.
The applicant argues the benefit of the parallel configuration reflected by vertically-stacked electromagnetic cells on pages 10-11.
The reasons for the benefit identified on pages 10-11 is inconsistent with the claim scope and is not limited to the narrow interpretation put forth by the applicant. Moreover, the arguments regarding the benefits of the “parallel configuration” as detailed within are not taught in the specification nor do they provide any substantive evidence of unexpected result or benefit. The reasons provided (enhanced power density, compact and deployable, and minimal maintenance) amount to mere allegations of benefit and are not persuasive even if the claim language were limited to an interpretation requiring vertically aligned cells.
At the bottom of page 11, the applicant argues that CORNEILLE teaches “a planar configuration of electromagnetic (EM) energy converting cells” but fails to teach “a parallel configuration of electromagnetic (EM) energy converting cells”.
To be clear, the claim does not require the structure shown in figures 14 and 15. The claim requires cells “in parallel” but doesn’t specify if this is parallel physical orientation (parallel major sides) or parallel electrical configuration (the parallel orientation put forth in the rejection above of CORNEILLE, in view of FARRELLY et al). In addition, there is no discussion of an internal layer in the specification for use with a physically stacked configuration as described by the applicant in the remarks. While the applicant may seek to patent the structure of paragraph [0055] and figures 14 and 15, this is not the structure which is currently articulated in the claim language. For this reason, the parallel electrical configuration of the instant claim is rejected using the combination of CORNEILLE and FARRELLY et al.
Applicant is invited to schedule an interview with the examiner to discuss fruitful avenues towards allowable subject matter, specifically Fig. 14 and 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         11/17/2022

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721